DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 4-8, 14-15, 23, 29, 30, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshen (US 2019/0282192, Foreign Application Priority Data, Nov. 30, 2016, EP, hereinafter Goshen ‘192) in view of Lamash et al. (US 2016/0321803, hereinafter Lamash ‘803).
In re claim 1, Goshen ‘192 teaches a method for characterization of plaque in a region of interest inside [a vessel, used to transport blood, of] an examination subject by way of a plurality of image data sets, reconstructed from a plurality of projection data sets respectively acquired via a CT-device using different respective X-ray energy spectra, the method: acquiring the plurality of image data sets (fig. 3, 301), each of the plurality of image data sets including a plurality of pixels (0022, 0069); acquiring, on a pixel by pixel basis (0069), spectral parameter values using at least two of the plurality of image data sets (fig. 3, 303, para 0069-0090); and acquiring, on a pixel by pixel basis, character parameter values, which characterize the plaque [in the region of interest inside the vessel of the examination subject], based on the spectral parameter values (0020, 0022, 0069-0090).
Goshen ‘192 fails to teach use the above method in a region of interest inside a vessel, used to transport blood, of an examination subject, and thence, also fails to 
However, Lamash ‘803 teaches a method for characterization of plaque in a region of interest inside a vessel, used to transport blood, of (0054, 0062, 0064-0065, 0068-0069) an examination subject by way of a plurality of image data sets (0039, iterative process includes at least plurality of image data sets; 0060), reconstructed from a plurality of projection data sets respectively acquired via a CT-device using different respective X-ray energy spectra (0028, 0030, 0065), the method: acquiring the plurality of image data sets (0030, 0039, 0060), each of the plurality of image data sets including a plurality of pixels (0039); acquiring, on a pixel by pixel basis (0039, although Lamash ‘803 fails to say “pixel by pixel,” but teaches “for each pixel or voxel of the spectral analysis data, and calculating a relative contrast agent within each pixel, which provides an updated value for each pixel;” hence, “acquiring on a pixel by pixel basis” can be broadly read as “for each pixel or voxel of the spectral analysis data, and calculating a relative contrast agent within each pixel, which provides an updated value for each pixel.”), spectral parameter values using at least two of the plurality of image data sets (0050, ); and acquiring, on a pixel by pixel basis (similarly reason as above), character parameter values, which characterize the plaque in the region of interest inside the vessel of the examination subject, based on the spectral parameter values (0060-0064, 0067-0069, figs. 7-10).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 to include the features of 
In re claims 4, 29 and 30, Goshen ‘192 fails to teach further comprising: determining risk parameter values from the character parameter values.
Lamash ‘803 teaches further comprising: determining risk parameter values from the character parameter values (0039-0041, 0070).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 to include the features of Lamash ‘803 in order to diagnose plaque related health risk (0004-0009). 
In re claim 5, Lamash ‘803 teaches wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, at least one of morphological data, a chronological evolution of the character parameter values and the morphological data, and blood flow data (0006, 0040, 0041, figs. 8-10).
In re claims 6 and 23, Lamash ‘803 teaches further comprising: determining risk parameter values from the character parameter values, wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, blood flow data of blood within the vessel (0006, 0040, 0041, 0054, 0062, 0064-0065, 0068-0069, figs. 8-10).
In re claim 7, Lamash ‘803 teaches further comprising: determining risk parameter values from the character parameter values, wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, is a chronological evolution of the character parameter values (fig. 11, 1112) and morphological data (0036, 0037, 0060, 0077).

In re claims 14-15, Goshen ‘192 and Lamash ‘803 teach the methods of claim 1. 
It would have been obvious to make a non-transitory computer program product, including a computer program directly loadable into a memory unit of an analytical device, the computer program including program segments to carry out the method of claim 1 when the computer program is run in the analytical device, or to make a non-transitory computer-readable medium, storing program segments, readable and executable by a computation unit, to carry out the method of claim 1 when the program segments are run by the computation unit in order to provide computer control system for the methods taught.
In re claim 34, Lamash ‘803 teaches determining risk parameter values from the character parameter values, wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, at least one of blood flow data of blood within the vessel and a chronological evolution of the character parameter values and morphological data (0006, 0036, 0037, 0040, 0041, 0054, 0060, 0062, 0064-0065, 0077, 0068-0069, figs. 8-10).
In re claim 35, Goshen ‘192 teaches wherein the acquiring of the character parameter values is based on attenuation data and the spectral parameter values (0008, 0017, 0063, 0069, 0070).
Lamash ‘803 also teaches wherein the acquiring of the character parameter values is based on attenuation data and the spectral parameter values (0027, 0029, 0030, 0039, 004, 0045, 0062, 0063, 0065).

Claims 2-3, 16-22, 24, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshen ‘192 and Lamash ‘803 in view of Krauss et al. (US 2008/0013672, hereinafter Krauss ‘672).
In re claim 2, Goshen ‘192 fails to teach wherein the acquiring of the spectral parameter values includes acquiring a dual energy ratio. 
But Goshen ‘192 teaches: 
“Each voxel may have a value associated therewith, e.g. a greyscale value such as a value expressed in Hounsfield units, that is indicative of attenuation characteristics of the scanned object at the position corresponding to the voxel, e.g. indicative of a radio density, e.g. of a relative radio density. Each voxel value may be determined for at least two different qualities of penetrating ionizing radiation. Thus, at least two different attenuation characteristics, e.g. greyscale values, may be assigned to each voxel concurrently. The different qualities of penetrating ionizing radiation may for example differ sufficiently in mean and/or peak photon energy such that the different attenuation characteristics may be subject to discernibly different photoelectric effect and Compton effect contributions, enabling a good differentiation of different materials within the object. The spectral CT volumetric image data may thus comprise, for each voxel location, at least a scalar value corresponding to a first energy distribution of ionizing radiation and a second scalar value corresponding to a second energy distribution. Thus, the spectral CT volumetric image data may include at least a first set of image data corresponding to a first energy and a second set of image data corresponding to a second different energy.” 
0069. 
Applicant discloses that:
The acquisition of the spectral parameter values therefore preferably includes acquisition of a dual energy ratio. The dual energy ratio denotes in each pixel the ratio of the attenuation value of a low energy image data set to the attenuation value of a high energy image data set. Therefore, two image data sets are typically used, the low energy image data set having a lower maximum X-ray energy (for example, 80 KV) and the high image energy image data set having a higher maximum X-ray energy (for example, 140 KV).
0075. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 and Lamash ‘803 to include the features of Krauss ‘672 in order to differentiate the contrast agent and calcium-containing material in the soft tissue. 
In re claims 3, Krauss ‘6722 teaches wherein the acquiring of the spectral parameter values includes acquiring a dual energy index (0017). 
In re claims 16 and 36, Krauss ‘6722 teaches wherein the acquiring of the spectral parameter values includes acquiring a dual energy index, in addition to the dual energy ratio (0008-0010, 0013, 0017). 
In re claims 17 and 20, Goshen ‘192 fail to teach determining risk parameter values from the character parameter values.
Lamash ‘803 teaches further comprising: determining risk parameter values from the character parameter values (0039-0041, 0070).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 to include the features of Lamash ‘803 in order to diagnose plaque related health risk (0004-0009). 
In re claims 18, Lamash ‘803 teaches wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, at least one of morphological data, blood flow data of blood within the vessel, and a chronological evolution of the morphological data and blood flow data (0006, 0040, 0041, 0054, 0062, 0064-0065, 0068-0069, figs. 8-10).

In re claim 21, Lamash ’803 teaches wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, at least one of morphological data, a chronological evolution of the character parameter values and the morphological data, and blood flow data of blood within the vessel (0006, 0040, 0041, 0054, 0062, 0064-0065, 0068-0069, figs. 8-10).
In re claim 24, Lamash ‘803 teaches further comprising: determining risk parameter values from the character parameter values, wherein the determining of the risk parameter values further includes using, in addition to the character parameter values, is a chronological evolution of the character parameter values (fig. 11, 1112) and morphological data and the blood flow  data of blood within the vessel (0006, 0036, 0037, 0040, 0041, 0054, 0060, 0062, 0064-0065, 0077, 0068-0069, figs. 8-10).

Claims 9, 10, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshen ‘192 and Lamash ‘803 in view of Hoyt (2010/0075373, hereinafter Hoyt ‘373).
In re claim 9, Goshen ‘192 and Lamash ‘803 fails to teach wherein the acquiring of the character parameter values includes a machine learning process.

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 and Lamash ‘803 to include the features of Hoyt ‘373 in order to use machine learning to further improve the classification of targeted tissues for better medical diagnostics. 
In claim 10, Hoyt ‘373 teaches further comprising: locally assigned outputting of at least one of the character parameter values and the risk parameter values, wherein the at least one of the character parameter values and risk parameter values are at least one of output as a figure that is locally assigned and output in graphically encoded form in a superimposed image that is based on one of the image data sets (figs. 10E/F, 0190; figs. 14, 0196).
In re claim 25, Goshen ‘192 and Lamash ‘803 fail to teach wherein the acquiring of the character parameter values includes a machine learning process.
Hoyt ‘373 teaches wherein the acquiring of the character parameter values includes a machine learning process (0062, 0072, 0124-1028).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 and Lamash ‘803 to include the features of Hoyt ‘373 in order to use machine learning to further improve the classification of targeted tissues for better medical diagnostics. 
In claim 28, Hoyt ‘373 teaches further comprising: locally assigned outputting of at least one of the character parameter values and the risk parameter values, wherein the at least one of the character parameter values and risk parameter values are at .

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshen ‘192 and Lamash ‘803 in view of Hoyt ‘373 and Grbic et al. (US 2013/0129173, hereinafter Grbic ‘173). 
In re claim 26, Goshen ‘192 and Lamash ‘803 in view of Hoyt ‘373 fail to teach wherein the machine learning process is based on a database of reference examination subjects.
Grbic ‘173 teaches wherein the machine learning process is based on a database of reference examination subjects (0015).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 and Lamash ‘803 to include the features of Hoyt ‘373 in order to use machine learning to further improve the classification of targeted tissues for better medical diagnostics, and to include the features of Grbic ‘173 in order to utilize a robust and efficient discriminative learning-based system to extract patient-specific parameters. 
In re claim 27, Goshen ‘192 and Lamash ‘803 in view of Hoyt ‘373 fail to teach wherein the machine learning process is based on a database of reference examination subjects.
Grbic ‘173 teaches wherein the machine learning process is based on a database of reference examination subjects (0015).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Goshen ‘192 and Lamash ‘803 to include the features of Hoyt ‘373 in order to use machine learning to further improve the classification of targeted tissues for better medical diagnostics, and to include the features of Grbic ‘173 in order to utilize a robust and efficient discriminative learning-based system to extract patient-specific parameters. 

Response to Arguments
Applicant's arguments filed on February 26, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Goshen does not teach the region of interest inside a vessel, used to transport blood, the Examiner has shown above that Lamash ‘803 teaches such and that Goshen ‘192 in view of Lamash ‘803 would read on such limitation. 
In response to Applicant’s argument that Krauss would fail to teach what’s lacking in claim 1 under Goshen ‘192, the Examiner now has shown that Lamash ‘803 teaches such and that Goshen ‘192 in view of Lamash ‘803 would read on such limitation. 
In response to Applicant’s argument that “[t]he Examiner alleges that it would be obvious to combine the reference teachings to “diagnose plaque related health risks”. However, the “plaque” referenced in Goshen is directed to calcium surface structures on bone, not any type of blood vessel as is imaged in Lamash. Thus, any diagnosis that allegedly takes place in Lamash would be completely different from and irrelevant to calcium surface structures detected in Goshen. Thus, the alleged rationale provided by the Examiner is incorrect. There is no reason or rationale for combining the reference teaching,” the Examiner disagrees. 
Both reference are analogous art because Goshen is directed to using CT and Spectral Analysis on plaque of bone while Lamash is using CT and spectral analysis on plaque of blood vessel. Both reference covers the segmentation and/or spectral studies of calcium. Hence, they are analogous art. Both are for human body part imaging and diagnostic method. Both using dual energy CT. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both reference covers the segmentation and/or spectral studies of calcium and plaque. Both are for human body part imaging and diagnostic method. Both using dual energy CT. It’s know that human body has blood vessel and bone. It would have been obvious to combine the studies and methods in order to change the focus areas of the human body under studies in addition to the motivation already provided in the office action shown above. 

Furthermore, in response to the rest of the argument on pages 14-17, the Examiner disagrees. Applicant has failed to show what and if Lamash and/or other prior arts fail(s) to teach any specific limitation. The Examiner has shown above that Lamash and/or other prior arts teach(es) exactly what the limitation recited in the claim as shown in the office action.
New claims 34-36 are also rejected as shown above in the office action. 
Rejoinder is currently denied because the Application is not yet in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793